UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1440


TROY WILLIAMS,

                 Plaintiff - Appellant,

          v.

TERO TEK INTERNATIONAL, INC.; TERO TEK INTERNATIONAL, INC.,
Corporate Headquarters,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cv-02752-JKB)


Submitted:   June 20, 2013                     Decided:    June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed in part,     and   affirmed   in   part   by   unpublished   per
curiam opinion.


Troy Williams, Appellant Pro Se. James A. Rothschild, ANDERSON,
COE & KING, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Troy    Williams   appeals   the   district   court’s     order

granting summary judgment to the defendant and its subsequent

order denying his motion to reopen. ∗         We dismiss the appeal of

the order granting summary judgment for lack of jurisdiction

because the notice of appeal from that order was not timely

filed.   We affirm the denial of Williams’ motion to reopen.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The    district    court’s   summary   judgment   order    was

entered on the docket on February 27, 2012.              The notice of

appeal was filed on April 1, 2013.         Because Williams failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period we dismiss the appeal to the



     ∗
       Williams’ informal brief states that he also appeals the
district court’s marginal order entered April 3, 2013, denying
his motion for reconsideration. Williams did not file a notice
of appeal of this order and it is therefore not properly before
this court.



                                    2
extent   it    challenges     the   district   court’s    summary    judgment

order.

            Although Williams timely appealed the denial of his

motion to reopen, we find no abuse of discretion.                MLC Auto.,

LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008).

Accordingly, we affirm.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                       3